COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JUAN MEDINA BUENO,                           §
                                                             No. 08-15-00211-CR
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                              292nd District Court
 THE STATE OF TEXAS,                          §
                                                            of Dallas County, Texas
                           State.             §
                                                              (TC# F-1160087-V)
                                              §



                                         ORDER

       The Court GRANTS the Court Reporter’s request for an extension of time within

which to file the Reporter’s Record until January 15, 2016. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Kelly Simmons, Court Reporter for the 292nd District Court,

for Dallas County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before January 15, 2016.

       IT IS SO ORDERED this 29th day of December, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.